Citation Nr: 1119792	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-44 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder to include as secondary to service-connected PTSD.  
	
2.  Entitlement to service connection for hypogonadism, to include as secondary to service-connected PTSD.  

3.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD.  

4.  For the period prior to June 5, 2007, entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an effective date earlier than June 5, 2007, for the grant of basic eligibility to Dependents Educational Assistance (DEA).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the Appellant in this case, served on active duty from January 1958 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board), in part, on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted service connection and assigned an initial rating (evaluation) of 30 percent, effective from May 31, 2002, the date of the original claim for benefits.  

The matter also comes before the Board of Veterans' Appeals (Board), in part, on appeal from an October 2009 rating decision by the RO, which, in pertinent part, granted a 100 percent disability rating for PTSD for the initial rating period from June 5, 2007, and granted basic eligibility to Dependents Educational Assistance (DEA), also effective June 5, 2007.  The Veteran subsequently appealed this decision, requesting a higher initial rating of 100 percent for the initial rating period prior to June 5, 2007 (using the phrase "earlier effective date") and requested eligibility for DEA for an earlier period.  

Although the Veteran requested that VA assign an "effective date" of May 31, 2002 for the 100 percent initial rating for PTSD, because he had already perfected an appeal regarding the initial rating assigned for PTSD which covered the entire initial rating period from May 31, 2002, and which includes the question of whether a higher initial rating of up to 100 percent is warranted for any of the initial rating period from May 31, 2002 to June 5, 2007, the purported appeal or claim for an "earlier effective date" is a legal nullity.  The appeal for higher initial rating for PTSD addresses all factual and legal "questions," including when entitlement to a 100 percent rating arose, that would be adjudicated by an earlier effective date claim; therefore, adjudication of the initial rating appeal for PTSD will not leave undecided any question of law or fact concerning a higher rating for an earlier period that could be decided under the guise of an effective date issue.  See 38 U.S.C.A. § 7104(a) (West 2002) (the Board has jurisdiction to decide "questions" regarding compensation).  See also 38 U.S.C.A. § 5110(a), (b)(l) (West 2002) and 38 C.F.R. § 3.400(b)(2) (2010) (providing effective date criteria for an award of service connection and disability compensation based on date or claim or date entitlement arose, whichever is later).

The Board also need not address the aspect of rating for PTSD in excess of 100 percent from June 5, 2007, as 100 percent is the maximum disability rating allowed.  Therefore, the Board will address the appeal for an initial rating in excess of 30 percent from the date of claim on May 31, 2002 to June 5, 2007, which encompasses the question of whether a higher disability rating of up to 100 percent is warranted for this initial rating period.  

The matter also comes before the Board of Veterans' Appeals (Board), in part, on appeal from a November 2008 rating decision by the RO, which, in pertinent part, denied service connection for GERD, hypogonadism, and a sleep disorder.  

The Veteran did not request a hearing before the Board.  
 
The issues of service connection for a sleep disorder and hypogonadism are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDINGS OF FACT

1.  The Veteran did not experience gastrointestinal injury or disease, or chronic gastrointestinal symptomatology, during service.

2.  The Veteran did not experience continuous gastrointestinal symptomatology since discharge from service.

3.  The Veteran's currently diagnosed GERD is not related to service.

4.  The Veteran's currently diagnosed GERD was not caused or aggravated by service-connected PTSD.  

5.  For the initial rating period prior to June 5, 2007, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; impairment of short- and long-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

5.  For the initial rating period prior to June 5, 2007, the Veteran's PTSD has not been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.

6.  The criteria for entitlement to DEA under Chapter 35 were not met prior to June 5, 2007.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1112, 1131, 1133, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, for entire initial rating period under appeal, the criteria for a 50 percent initial rating, but no greater than 50 percent, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for an effective date earlier than June 5, 2007 for the grant of DEA benefits have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, VCAA notice letters sent in August 2004 and April 2008 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In these letters, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the assignment of ratings and effective dates required by Dingess.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) clarified VA's notice obligations in increased rating claims.  The instant appeal originates, however, from the grant of service connection for PTSD.  In any event, the Court's decision in Vazquez-Flores was subsequently reversed in relevant part.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service treatment records, VA treatment records, and private treatment records to assist the Veteran with the claims.  Also, throughout the pendency of this appeal, as will be detailed following, the RO provided the Veteran with VA medical examinations.  In July 2010, the RO provided the Veteran with a 
VA medical examination to determine the nature and etiology of a gastrointestinal disorder.  In the July 2010 VA medical examination report, the VA examiner offered an opinion as to whether it was at least as likely as not that the Veteran's gastrointestinal disorder was caused or aggravated by PTSD.  In June 2007 and April 2009, respectively, the RO provided VA psychiatric examinations to determine the extent of the Veteran's PTSD.  As these examination reports were written after interviews with the Veteran and contained specific findings indicating the nature of the respective disabilities, and, when required, an opinion as to the etiology of the claimed disorder, the examinations are adequate for rating purposes, and there is no duty to provide an additional examination or medical opinion regarding these elements of the Veteran's claims.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

The Board notes that the Veteran was not provided with a VA medical examination to determine whether any current gastrointestinal disorder was directly related to service; however, as will be explained more fully below, the Board finds that, because the weight of the evidence demonstrates no in-service injury, disease, event, or even symptoms of disability, a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Because the weight of the evidence that is of record demonstrates no chronic gastrointestinal symptoms in service and no continuous symptoms after service separation, the Board finds no basis for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the outcome of a claim for direct service connection for a gastrointestinal disorder hinges on what occurred or more precisely what did not occur, during service, including the factual questions of whether the Veteran experienced chronic gastrointestinal symptoms in service or continuous gastrointestinal symptoms since service separation.   As will be noted below, the Veteran did not experience chronic gastrointestinal symptoms during service and did not claim to have experienced gastrointestinal symptoms until approximately 32 years after discharge.  In the absence of credible evidence of an in-service disease or injury, referral to obtain an examination and/or an opinion as regarding whether the Veteran's current gastrointestinal disorder is directly related to service is not necessary to decide the claim, and would in essence place the examining physician in the role of a fact finder.  This is the Board's adjudicative responsibility.  In other words, any medical opinion sought which provided a nexus between the Veteran's current gastrointestinal disorder and his military service would necessarily be based solely on inaccurate factual assumptions of in-service gastrointestinal injury or disease, or chronic symptoms of disease, and continuous gastrointestinal symptoms since service prior to the 1990s.  

The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding that the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The holding in Charles was clearly predicated on the existence of evidence of both in-service incurrence and of a current diagnosis.  Simply stated, referral of this case for an examination or obtainment of a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See also 38 U.S.C.A. § 5103A (a)(2) (West 2002).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Also, pursuant to 38 C.F.R. § 3.310(a), a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  See Evans v. West, 12 Vet. App. 22, 29 (1998) (noting requirements for establishing service connection on a secondary basis).  Thus, in order to establish a secondary service connection claim, a veteran must show (1) the existence of a current (secondary) disability; (2) the existence of a service-connected disability; and (3) evidence that the service-connected disability proximately caused the secondary disability.  38 C.F.R. § 3.310(a) (2010).  A veteran may also establish secondary service connection by demonstrating that his current (secondary) disability became aggravated or chronically worsened by the already service-connected disease.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that "when aggravation of a Veteran's non-service-connected [secondary] condition is proximately due to or the result of a service- connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 (1996) (finding that an "additional disability resulting from the aggravation of a non- service-connected [secondary] condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a)").  If a veteran succeeds in establishing service connection for a secondary condition, "the secondary condition shall be considered a part of the original condition."  38 C.F.R. § 3.310(a).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Service Connection for GERD

The Veteran essentially contends that he developed a gastrointestinal disorder, such as GERD, acid reflux, or a hiatal hernia, either during service or due to service-connected PTSD.  Based on a review of the evidence, the Board finds that a preponderance of the evidence is against service connection for a gastrointestinal disorder.

The Board finds that the Veteran did not experience any in-service gastrointestinal injury or disease, or chronic symptomatology of a gastrointestinal disorder, during service.  In a January 1958 service entrance examination report, a service examiner reported that the Veteran's abdomen and viscera were normal.  Subsequent service treatment records contain no report of complaints, findings, diagnosis, or treatment for a gastrointestinal disorder.  In an October 1958 service discharge medical examination report, a service examiner reported that the Veteran's abdomen and viscera were normal.  In addition, the Veteran has not stated that he experienced chronic gastrointestinal symptomatology during service.  In a July 2010 VA medical examination report, the Veteran reported onset of symptoms, described as heartburn, in the 1990s.  As the treatment records contain no complaints or findings of a gastrointestinal disorder during service and the Veteran has never reported experiencing in-service symptomatology, the Board finds that the Veteran did not experience gastrointenstinal symptomatology during service.

In addition, the Board finds that the Veteran did not experience continuous gastrointestinal symptomatology since discharge from service.  As noted above, in a July 2010 VA examination report, the Veteran reported onset of heartburn in the 1990s, approximately 32 years after discharge from service.  The Veteran stated that, after onset, his symptoms would come and go over the years.  He indicated that he currently had heartburn three times per week in the afternoon, usually after eating a big meal.  He treated it with over the counter medication.  Reviewing the treatment records, in an October 2007 VA treatment record, the Veteran specifically denied experiencing any vomiting or nausea.  In a March 2009 VA treatment record, the Veteran specifically denied any chest pain, nausea, vomiting, headache, melena, heamaturia, or abdomen pain; however, the Veteran indicated that he had chest pain controlled by over the counter medications.  The VA examiner diagnosed GERD.  The Board notes that the March 2009 VA treatment record was the first record indicating treatment for a gastrointestinal disorder included in the claims file.  In addition, the Veteran's history of onset of heartburn dates only to the 1990s, which shows an onset of symptoms over 30 years after discharge from service.  Therefore, the Board finds that the Veteran did not experience continuous gastrointestinal sympomatology since discharge from service.

The Board further finds that the weight of the evidence demonstrates that the Veteran's gastrointestinal disorder is not related to service.  In a September 2007 statement, the Veteran wrote that he was seeking service connection for an intestinal problem directly related to service.  Yet, the record contains no lay statement from the Veteran indicating a direct link between service and a gastrointestinal disorder.  As noted above, the Veteran did not experience chronic gastrointestinal symptoms during service nor has the Veteran claimed he experienced such symptoms.  Moreover, in the July 2010 VA medical examination report, the Veteran stated that he did not experience continuous gastrointestinal symptoms since service, but reported that such symptoms did not begin until the 1990s, which is at least 32 years after discharge from service.  In all the treatment records in the claims file, the Veteran did not make any statement suggesting a direct link between a gastrointestinal disorder and service, including on the basis of continuity of symptomatology.  Considering this record of evidence, the Board finds that the Veteran does not have a gastrointestinal disability that is directly related to service.

Reviewing the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed gastrointestinal disorder, specifically GERD, was neither caused nor aggravated by PTSD.  In a January 2010 VA treatment record, a VA examiner diagnosed GERD.  The VA examiner noted that the GERD disorder was diagnosed after the Veteran's discharge from service.  The VA examiner then opined that PTSD could have attributed to or aggravated the Veteran's GERD.

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this instance, the January 2010 VA examiner noted that the Veteran's PTSD could have attributed to or aggravated the Veteran's GERD.  First, the Board notes that an opinion which indicates that a service-connected disorder "could" have caused or aggravated another disorder is speculative, and cannot by itself allow for a grant of service connection.  See 
38 C.F.R. § 3.102; see also Obert v. Brown, 5 Vet. App. 30 (1993) (finding that a medical opinion expressed in terms of "may" or "might" also respectively implies "may or may not" and "might or might not," and, by itself, is too speculative to rise to the level of "at least as likely as not" or otherwise establish a factual position that is in relative equipoise).  Moreover, the January 2010 VA examiner offered no clinical basis for his opinion that the PTSD disorder could have caused or aggravated the Veteran's GERD.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).  

By contrast, in a July 2010 VA medical examination report, a VA examiner noted reviewing the claims file prior to writing his report.  During an interview, as noted above, the Veteran reported onset of heartburn in the 1990s, approximately 32 years after discharge from service.  The Veteran stated that, after onset, his symptoms would come and go over the years.  He indicated that he currently had heartburn three times per week in the afternoon, usually after eating a big meal, which he treated with over the counter medication.  In reviewing the treatment records, the July 2010 VA examiner noted the March 2009 VA treatment record indicating GERD.  After examination, the July 2010 VA examiner diagnosed GERD.  

In the conclusions, the July 2010 VA examiner opined that the Veteran's GERD was less likely than not attributable to the Veteran's service-connected PTSD.  The VA examiner reasoned that 70 percent of adults report occasional heartburn symptomatology and heartburn was the symptom that makes the clinical diagnosis of GERD.  Heartburn was due to the relaxation of the sphincter between the stomach and the esophagus, with stomach acid going into the esophagus and causing a burning sensation in the chest.  The VA examiner noted that there were several substances that could relax the sphincter, including caffeine and alcohol, and that the sphincter tone was stressed when people ate large meals and then reclined.  The examiner indicated that heartburn was not the same as a stomach ulcer, even if some people mistakenly believed that "nervous" people were more prone to having either stomach ulcers or heartburn.  The VA examiner noted that people of every personality type with various coping abilities experienced heartburn and it was not known to be associated with any psychiatric condition.  The examiner opined that GERD was unlikely related to PTSD because there was no medical research making such a link and the pathophysiology of GERD was mechanical in nature and extremely common.  The examiner also concluded that GERD was not an "unexplained illness" such as other postulated to have a potential link to PTSD.  Noting the review of the claims file, the interview with the Veteran, the examination, and the rationale provided, the Board finds the July 2010 VA medical examiner's opinion to be of substantial probative value in this matter.  See Prejean v. West, 13 Vet. 444, 448 (2000).

In furtherance of his claim, the Veteran submitted two articles.  First, the Veteran submitted a transcript of a statement by Thomas R. Insel, M.D., the director of the National Institute of Mental Health, in which Dr. Insel stated that significant health problems, such as gastrointestinal problems, were more likely to occur in individuals with PTSD than in those without the disorder.  In addition, the Veteran submitted a National Institute of Health publication called "Reliving Trauma: Post-Traumatic Stress Disorder."  In this publication, the author wrote that physical symptoms such as gastrointestinal distress were common in people with PTSD.  

The U.S. Court of Appeals for Veterans Claims (Court) has recognized that the generic information in a medical journal or treatise is "general and inconclusive" to establish a medical nexus to a disease or injury.  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  The Board notes that these articles indicate generally that individuals with PTSD might experience either gastrointestinal problems or symptoms.  While the articles suggest that gastrointestinal symptoms might be common in individuals with PTSD, the articles do not state that PTSD causes or permanently worsens a gastrointestinal disability such as GERD.  By contrast, the July 2010 VA examiner specifically diagnosed GERD, explained the physical process behind it, and noted that no medical literature indicated a nexus between diagnosed GERD and PTSD.  As the submitted articles are not specific to the diagnosis of GERD, and only assert a loose and undefined association of symptoms rather than underlying disability, the Board finds them to be of minimal persuasive value regarding this specific claim.  The Board finds that such general evidence of association of symptoms if outweighed by the more specific July 2010 VA examiner's opinion that this Veteran's PTSD did not cause or aggravate his diagnosed GERD. 

For these reasons, the Board finds that the preponderance of evidence weighs against the claim for service connection for a gastrointestinal disorder, to include as secondary to service-connected PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

PTSD Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

PTSD is evaluated under the general rating formula for mental disorders.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a 30 percent evaluation is warranted where the evidence shows occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the evidence shows total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness. Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  A GAF of 41 to 50 is defined as "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter, 
8 Vet. App. at 240.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).

Initial Rating for PTSD Prior to June 5, 2007

After a review of the evidence, the Board finds that the criteria for an initial 50 percent rating for the Veteran's service-connected PTSD are more nearly approximated for the entire initial rating appeal period prior to June 5, 2007.  In reviewing this evidence, the Board notes that the Veteran was provided with many years of treatment and that his symptoms varied over that initial rating period.  However, having reviewed the evidence, the Board finds that, for the entire initial rating period from May 31, 2002 to June 5, 2007, the Veteran displayed, to a greater or lesser extent, occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; impairment of short- and long-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Such symptoms and impairment more nearly approximate the criteria for a 50 percent disability rating under Diagnostic Code 9411 for the entire initial rating period on appeal.  38 C.F.R. § 4.130.  

Initially, the Board notes that, throughout the record of evidence prior to June 5, 2007, the Veteran has been noted to have a flattened affect.  Moreover, in an April 2004 VA treatment record, the VA examiner noted that the Veteran had memory loss.  In addition, the Veteran reported experiencing difficulties with mood, as evidenced by a June 2004 report of depression.  He also had reported difficulty in making friends, as noted in a May 2005 VA treatment record, because he did not believe that he "fit in."  However, the Veteran also indicated having good relations with his wife, before her passing, and his daughter.  In a May 2005 VA treatment record, the Veteran stated that he spent time caring for his grandchildren, indicating a trusting relationship between himself and his family at the time.  

For the period prior to June 5, 2007, the Veteran's PTSD has not been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and an inability to establish and maintain effective relationships, as required for a higher disability rating of 70 percent under Diagnostic Code 9411.  38 C.F.R. § 4.130. 

The Board notes that that the Veteran reported he had some suicidal ideation prior to June 5, 2007.  Initially, the Veteran did not report displaying any suicidal ideation; however, in March 2003, he reported having a death wish, even though he did not intend to act upon it.  Subsequent records, such as an April 2004 VA treatment record, indicate the presence of a death wish, though the Veteran reported that he would not act upon it due to his religious upbringing.  The Board also notes that the Veteran had near continuous depression which, at times, affected his ability to function independently, and had difficulty adapting to stressful circumstances.  

However, the record shows that, prior to June 5, 2007, the Veteran did not have obsessional rituals interfering with routine activities, impaired impulse control, spatial disorientation, intermittently illogical, obscure, or irrelevant speech, or neglect of personal hygiene.  The record also indicates that the Veteran was able to maintain relationships with his family members.  

The Board notes that the Veteran's highest GAF scores for the period prior to June 5, 2007 ranged from 60, as diagnosed in August 2002 and October 2002, to 50, as diagnosed once in June 2003.  Such scores are indicative of mostly moderate scores with a single notation indicating serious symptoms.  The Board notes that the mostly moderate scores assigned more closely reflect the severity of symptoms and occupational and social impairment required for a 50 percent rating.

The Board notes that the Veteran is seeking a 100 percent rating for the entire initial rating period.  The Board finds that, for the entire initial rating period prior to June 5, 2007, the evidence does not demonstrate gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name, as required for a higher disability rating of 70 percent under Diagnostic Code 9411.  38 C.F.R. § 4.130. 

In a June 5, 2007 letter, the Veteran's current VA examiner stated that the Veteran is very distrustful of people so he did not provide much information to his previous treatment providers regarding the severity of his symptoms.  In her current assessment, the Veteran was 100 percent unemployable due to PTSD.  The Board notes that, although the record indicates that the Veteran had not worked in many years, the June 5, 2007 letter was the first evidence that the disorder caused the Veteran to be unemployable.  

As stated above, the Board finds that the record of evidence prior to June 5, 2007, including all the treatment records included therein, indicates that the Veteran's PTSD more nearly approximated the criteria for a 50 percent rating during that period.  In this instance, the record of evidence does not indicate sufficient symptomatology more nearly approximating a 100 percent rating prior to the authoring of the June 5, 2007 letter.  Therefore, June 5, 2007 is the first date the evidence shows that the criteria for the 100 percent disability rating for PTSD were met.  

Moreover, the Board notes that the Veteran saw several providers, including the author of the June 5, 2007 letter, while seeking treatment for his disorders.  The Veteran told his providers, for treatment purposes, what his symptoms were at the time.  The Board finds that these treatment records are probative as to the Veteran's symptoms at the time of writing.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

For the above reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptomatology for the initial rating period prior to June 5, 2007 more nearly approximates that required for a 50 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the initial rating period for PTSD prior to June 5, 2007.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD for the period under appeal is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history, symptoms, clinical findings, and evidence of occupational and social impairment.  In this case, considering the lay and medical evidence, the Veteran's PTSD during the period prior to June 5, 2007 was manifested by flattened affect; impairment of short- and long-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  These symptoms are part of the schedular rating criteria.  The levels of occupational and social impairment are explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria, as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD of record prior to June 5, 2007, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

DEA Benefits

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) The veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 
38 C.F.R. §§ 3.807(a), 21.3021 (2010).  Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113.

The Veteran was determined to have a permanent total service-connected disability, specifically PTSD, effective June 5, 2007.  Prior to that date, the Veteran's only service-connected disability was PTSD, rated at 50 percent in accordance with this decision.   

Accordingly, because the Veteran has been found to have a permanent total service-connected disability effective June 5, 2007, entitlement to basic eligibility to Chapter 35 Dependents' Educational Assistance is effective June 5, 2007.  Although the Veteran may contend that he is entitled to an earlier effective date for Chapter 35 Dependents' Educational Assistance, VA regulations dictate the specific circumstances and criteria which must be met before DEA benefits may be granted.  As these criteria have not been met prior to June 5, 2007, an effective date prior to June 5, 2007 for the grant of DEA benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for a gastrointestinal disorder, to include as secondary to service-connected PTSD, is denied.  
	
For the initial rating period prior to June 5, 2007, a rating of 50 percent for PTSD, and no higher, is granted.  

An effective date earlier than June 5, 2007, for the grant of basic eligibility to Dependents Educational Assistance (DEA), is denied.  


REMAND

The Board finds that additional development is required before the issues of service connection for a sleep disorder and hypogonadism, to include as secondary to service-connected PTSD, are ripe for adjudication upon the merits.  38 C.F.R. 
§ 19.9 (2010).  

The Veteran essentially contends that he developed a separately diagnosable sleep disorder, separate from psychiatric symptomatology, as a result of PTSD.  He has also indicated that he wanted consideration of direct service connection, but has not stated a contention as to how a sleep disorder might be related to service, and has not alleged any in-service injury, disease, or symptoms to which a sleep disorder could be related.  Throughout the record, the Veteran has contended that he has a sleep disorder manifested by either sleep walking or throwing himself out of bed.  In a January 2007 VA treatment record, a VA psychiatrist diagnosed a sleep disorder.  In a January 2010 VA treatment record, the VA examiner noted that the Veteran was referred to a neurologist for a sleep study, but the appointment was cancelled.  The examiner diagnosed a REM sleep disorder.

Moreover, in an October 2007 VA treatment record, the Veteran reported decreased libido over the past eight to nine years, with a decrease in the size of his testes.  The VA examiner diagnosed primary hypogonadism vs. secondary hypogonadism.   The Veteran contends that a sexual dysfunction is "possibly secondary to" the service-connected PTSD.  He has also indicated that he wanted consideration of direct service connection for sexual dysfunction, but has not stated a contention as to how hypogonadism might be related to service, and has not alleged any in-service injury, disease, or symptoms to which hypogonadism could be related.  

VA has not provided the Veteran with a VA medical examination or a VA medical opinion to determine the nature and etiology of the Veteran's sleep disorder and sexual dysfunction.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), stated that an examination is required when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010). 

With respect to the need for an indication that the Veteran's current disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

The Veteran's service treatment records contain no report of a sleep disorder or sexual dysfunction during service; however, the record indicates that the Veteran has a permanent totally disabling PTSD disability.  The Veteran contends that his sleep disorder is related to PTSD and the VA psychiatrist is prescribing medication for it.  Moreover, the Veteran asserts that he has a sexual disorder with onset back to the same time period as the granting of the initial claim for PTSD benefits.  Considering that the Veteran has submitted lay evidence suggesting that the claimed disorders might be related to PTSD, a VA examination with a nexus opinion is necessary.

Accordingly, the issues of service connection for sleep disorder and hypogonadism are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA medical examination, performed by a qualified VA examiner, in order to evaluate the etiology of the reported sleep and sexual disorders.  The relevant evidence from the claims file should be submitted to the VA examiner for review and the report compiled by such examiner should indicate whether such evidence was made available and reviewed.  

Following the review of the relevant evidence in the claims file, the history and complaints of the Veteran, clinical evaluation, and any diagnostic tests and/or additional examinations that are deemed necessary, the VA examiner should answer the following questions:

a.  Is at least as likely as not (50 percent or greater degree of probability) that any currently diagnosed sleep disorder was caused or aggravated by the service-connected PTSD?

b.  Is at least as likely as not (50 percent or greater degree of probability) that any currently diagnosed sexual disorder was caused or aggravated by the service-connected PTSD?

The VA examiner is advised that that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of competent evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or finding of aggravation; less likely weighs against the claim.

The VA examiner is also advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale should be given for any opinion provided.  The VA examiner should identify the relevant testing or other information needed to provide the requested opinion.  If development is required, the development should be conducted and the claims file returned to the VA examiner.

2.  If the benefits sought on appeal are not granted, the Veteran and the representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may adversely affect the outcome of the claim(s).  See 38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


